DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9, 13-16 and 31 allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of wherein each of the plurality of pillars is adjacent to two pillars of the plurality of pillars at first pitch, respectively.  
 	Woo, Keyrouz, and Kawaguchi – all of record and cited in the Non-Final Office Action - are all cited as teaching some elements of the claimed invention including an antenna module comprising a plurality of conductive layers stacked in a first direction, a first patch antenna comprising at least one radiator provided in at least one conductive layer; and an electromagnetic band gap (EBG) structure comprising a plurality of pillars spaced apart from the at least one radiator in a direction perpendicular to the first direction, the plurality of pillars surrounding the at least one radiator.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 8, patentability exists, at least in part, with the claimed features of a first endfire antenna adjacent to the EBG structure in a second direction perpendicular to the first direction, wherein the first endfire antenna comprises a first pattern and a second pattern having 
 	Woo, Keyrouz, and Kawaguchi are all cited as teaching some elements of the claimed invention including an antenna module comprising a plurality of conductive layers stacked in a first direction, a
first patch antenna comprising at least one radiator provided in at least one conductive layer; and an electromagnetic band gap (EBG) structure comprising a plurality of pillars spaced apart from the at least one radiator in a direction perpendicular to the first direction, the plurality of pillars surrounding the at least one radiator.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 31, patentability exists, at least in part, with the claimed features of wherein each of the plurality of pillars comprises two or more plates provided parallel with each other in two or more conductive layers, respectively, and at least one via connecting the two or more plates, and wherein each of the two or more plates is provided in a conductive layer different from the at least one conductive layer in which the at least one radiator is provided.  
 	Woo, Keyrouz, and Kawaguchi are all cited as teaching some elements of the claimed invention including an antenna module comprising a plurality of conductive layers stacked in a first direction, a
first patch antenna comprising at least one radiator provided in at least one conductive layer; and an electromagnetic band gap (EBG) structure comprising a plurality of pillars spaced apart from the at least one radiator in a direction perpendicular to the first direction, the plurality of pillars surrounding the at least one radiator.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DAVID E LOTTER/Examiner, Art Unit 2845